DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This office action is responsive to applicant’s remarks received on April 14, 2021. Claims 1-20 remain pending. 

Response to Arguments
 	Applicant’s arguments with respect to claims filed on April 14, 2021have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on April 14, 2021.

A:  Examiner’s Response
Applicant argues that the cited references either alone or in combination do not teach, disclose or suggest… 
1)	setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe,

2)	second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe, 

3)	and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition. 
Examiner understands Applicant’s arguments but respectfully disagree. In accordance with Applicant’s Application at Paragraph 0015, retrieving the word's semantic definition and sememes corresponds to the word from an online dictionary, setting each of the retrieved sememes as a candidate sememe. With this said, Tak ‘384 at Paragraphs 0014-0015 & 0085 discloses setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe. For example, Paragraphs 0014-0015 teaches that the ontology module comprises a feature selection module, for processing of selecting appropriate sememes that can typically represent a topic class that is defined in the Topic ontology. Paragraph 0085 teaches that the purpose of sememe extraction is to extract a list of related sememes from a "word" in the article. The sememe is extracted with the used of a lexical ontology. Every single word can be mapped into one or more sememes based on the HowNet definition. Here, Examiner interprets the list of related sememes as the candidate scheme.
Tak ‘384 at Paragraph 0068 and Fig. 3 discloses second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe. For example,   Paragraph 0068 teaches wherein the main component in 
Moreover, Tak ‘384 at Paragraphs 0014-0017, 0071-0080 & 0087-0089 discloses probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition. For example, Paragraph 0014-0017 teaches wherein said ontology module comprises a feature weighting module; using Features vector creation algorithm obtained the sememe's weighting and obtainedVectors for all topic classes obtained. Paragraphs 0071-0080 teaches how the feature weighting module frequency is calculated. Paragraph 0087-0089 teaches wherein the Sememes are weighted according to its count in the text. It comprises with five vectors and each of them contains a list of sememe entries with its corresponding weightings. This semantic matching can be used to form an instance of the article's semantic representation. The article's semantic representation is the instance of Article ontology that was defined in the ontology module. Thus, the cited references teach, disclose or suggest the Applicant’s claimed invention. 
As a result, Examiner submits that claim 11 is not patentable in view of the cited art and respectfully denies the request to withdraw of the rejection drawn thereto.
Claims 1 & 20 contains substantially the same subject matter as Claim 11. Therefore, claims 1 & 20 are rejected on the same grounds as claim 11. Examiner respectfully submits that these claims are not patentable in view of the cited art for at least the same reasons as claim 11.

Examiner therefore respectfully denies the request to withdraw of the rejections drawn to claims 1, 2, 8-10, 12, and 18-20.
Accordingly, it is respectfully submitted that the present application is not in condition for allowance.


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)

	

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 8-12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler (US 20130179155 A1 hereinafter, Tinkler ‘155) in combination with Tak (US 20080270384 A1 hereinafter, Tak ‘384).
Regarding claim 11; Tinkler ‘155 discloses a device (Fig. 1) 
comprising: 
at least one memory (Fig. 1, Memory 15) configured to store program code (i.e. Online dictionary program 20 stored in a memory 15. Paragraph 0019);
at least one processor (Fig. 1, Processor 30) 
configured to read the program code and operate as instructed by the program code (i.e. Fig. 1 illustrates a diagram of a terminal 10 displaying a user interface of online dictionary program 20 stored in a memory 15, accessible by a processor 30. Online dictionary program 20 may be executed by processor 30 to display output on terminal 10. Paragraph 0019);
the program code including: first inputting code configured to cause said at least one processor to input a word (i.e. The results display list 110 may visually display five words at a time, based on the user input into search field 100. The top four words on the list may correspond to the four words with the highest frequency of lookup that start with the user input. Paragraph 0034), 
retrieving code configured to cause said at least one processor to retrieve the word's semantic definition and sememes corresponding to the word from an online dictionary (i.e. Each of the words in the results display list 110 may be displayed along with a primary definition for the word. The primary definition may be displayed adjacent to the word as illustrated in Fig. 2. For example, the results display list 110 may visually display five words at a time, based on the user input into search field 100.Paragraphs 0033-0034), 
Tinkler ‘155 does not expressly disclose setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe; second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe; and probability estimation code configured to cause 
Tak ‘384 discloses setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe (i.e. Ontology module comprises a feature selection module, for processing of selecting appropriate sememes that can typically represent a topic class that is defined in the Topic ontology. Paragraphs 0014-0015 & 0085),
second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe (i.e. The sememe is used to model the concept of Chinese terms by describing their meaning physically, mentally, theoretically, or abstractly. Fig. 3 shows the sememe definition that models the semantic relationship of Chinese words. Paragraph 0068),
and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition  (i.e. Feature weighting module; using Features vector creation algorithm obtained the sememe's weighting and obtainedVectors for all topic classes obtained. Paragraphs 0017, 0071-0080 & 0087-0089).
Tinkler ‘155 and Tak ‘384 are combinable because they are from same field of endeavor of speech systems (Tak ‘384 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Tinkler ‘155 by adding a setting code configured to cause said at least one processor to set each of the retrieved sememes as a candidate sememe; second inputting code configured to cause said at least one processor to, for each candidate sememe, input the word's semantic definition and candidate sememe; and probability estimation code configured to cause said at least one processor to, for each of the candidate sememes, estimate the probability that the candidate sememe can be inferred from the word's semantic definition as taught by Tak ‘384. The motivation for doing so would have been  advantageous because many web sites have search engines to help users to find information but 

Regarding claim 12; Tinkler ‘155 as modified does not expressly disclose wherein the second inputting code is further configured to cause said at least one processor to input the word's semantic definition and candidate sememe as a sequence of Chinese characters.
Tak ‘384 discloses wherein the second inputting code is further configured to cause said at least one processor to input the word's semantic definition and candidate sememe as a sequence of Chinese characters (i.e. The lexical ontology is created and derived from HowNet, a Chinese-English bilingual word dictionary. It models concepts and relations of Chinese terms and it also defines properties and attributes. IATOPIA KnowledgeSeeker uses part of its structure to analyze Chinese text articles and to understand semantics in Chinese natural language text. The main component in HowNet for defining the Lexical ontology is the sememe definition. The sememe is used to model the concept of Chinese terms by describing their meaning physically, mentally, theoretically, or abstractly. FIG. 3 shows the sememe definition that models the semantic relationship of Chinese words. Paragraph 0068)
Tinkler ‘155 and Tak ‘384 are combinable because they are from same field of endeavor of speech systems (Tak ‘384 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Tinkler ‘155 by adding a wherein the second inputting code is further configured to cause said at least one processor to input the word's semantic definition and candidate sememe as a sequence of Chinese characters as taught by Tak ‘384. The motivation for doing so would have been  advantageous because many web sites have search engines to help users to find information but these search engines do not always return search results that are relevant to users. The combination of Tinkler ‘155 and Tak ‘384 would 

Regarding claim 18; Tak ‘384 discloses wherein the probability estimation code is further configured to cause said at least one processor to train a model used to estimate the probability that the candidate sememe can be inferred from the word's semantic definition (i.e. Personalized Content Based Recommendation - It then analyzes the similarity of all the news content with the user's reading interest so that it can recommend and report only news of potential interest to the target user. Similar Content Recommendation - The system is able to find news articles with similar content to the current article by measuring the similarity of semantic entities (i.e. subjects, people, places, events).  Paragraphs 0095-0098) 

Regarding claim 19; Tinkler ‘155 discloses wherein the probability estimation code is further configured to cause said at least one processor to employ at least one of random sampling, frequency based sampling, embedded based sampling, and confusion matrix sampling (i.e. The system and method predictively generates words based on a user input, according to a frequency of lookup of each of the generated words. See Abstract)

Regarding claim 20; Claim 20 contains substantially the same subject matter as Claim 11. Therefore, claim 20 is rejected on the same grounds as claim 11. However, Claim 20 further discloses a non-transitory computer-readable medium storing instructions to execute the method. Tinkler ‘155 discloses at  Paragraph 0020 wherein Processor 30 may be implemented using any conventional processing circuit and device or combination thereof, e.g., a Central Processing Unit (CPU) of a Personal Computer (PC) or other workstation processor, to execute code provided, e.g., on a hardware computer-readable medium including any conventional memory device, to perform any of the methods. 
Regarding claim 1; Claim 1 contains substantially the same subject matter as Claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11. 
Regarding claim 2; Claim 2 contains substantially the same subject matter as Claim 12. Therefore, claim 2 is rejected on the same grounds as claim 12.
Regarding claim 8; Claim 8 contains substantially the same subject matter as Claim 18. Therefore, claim 8 is rejected on the same grounds as claim 18.
Regarding claim 9; Claim 9 contains substantially the same subject matter as Claim 19. Therefore, claim 9 is rejected on the same grounds as claim 19.
Regarding claim 10; Tak ‘384 discloses outputting the candidate sememe with the highest probability of being inferred from the word's semantic definition (i.e. Personalized Content Based Recommendation - It then analyzes the similarity of all the news content with the user's reading interest so that it can recommend and report only news of potential interest to the target user. Similar Content Recommendation - The system is able to find news articles with similar content to the current article by measuring the similarity of semantic entities (i.e. subjects, people, places, events).  Paragraphs 0095-0098).


Allowable Subject Matter
1.	Claims 3-7 & 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 4-7 depend on indicated objected claim 3. Therefore, by virtue of their dependency, Claims 4-7 are also indicated as objected subject matter. 

	Claims 14-17 depend on indicated objected claim 13. Therefore, by virtue of their dependency, Claims 14-17 are also indicated as objected subject matter.

Examiners Statement of Reasons for Allowance
The cited reference (Tinkler ‘155) teaches wherein a system and method predictively generates words based on a user input, according to a frequency of lookup of each of the generated words. The system and method also allows for a user to add predictively generated words to a word list that assists in the facilitation of word and vocabulary comprehension for a user. Words in the online dictionary are grouped in word families where a user can navigate between different forms of a root word.
The cited reference (Tak ‘384) teaches wherein a system and method for intelligent ontology based knowledge search engine (IATOPIA KnowledgeSeeker). Said IATOPIA KnowledgeSeeker, is an intelligent ontology-based system that is designed to help Web users to find, retrieve, and analyze any Web information such as news articles from the Internet and then present the content in a semantic web. We present the benefits of using ontologies to analyze the semantics of Chinese text, and also the advantages of using a semantic web to organize information semantically. IATOPIA KnowledgeSeeker also demonstrates the advantages of using ontologies to identify topics. We use a Chinese document corpus to evaluate IATOPIA KnowledgeSeeker and the testing result was compared to other approaches. It was found that the accuracy of identifying the topics of Chinese web articles is over 87%. It demonstrated a fast processing speed of less than one second per article. It also organizes content flexibly and understands knowledge accurately, unlike traditional text classification systems used in popular search engines today such as Google and Yahoo.
Claims 3-7 & 13-17 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Peralta et al. (US 20040093322 A1) - A filtering phrase is received as the basis for obtaining information of interest to a user. Linguistic analysis is performed on the filtering phrase to generate a plurality of categories. A categorization rule is applied to the categories to obtain search terms. The search terms are submitted to a search engine, which returns results especially pertinent to the filtering phrase.
2.	Li et al. (US 20130006975 A1) - There is provided a method for managing at least one synonym group, wherein the method comprises the step of: when a synonym group comprises more than one synonym, calculating a similarity value between each two synonyms of all synonyms of the synonym group indicating how similar these two synonyms are to each other. The invention further provided a synonym group organizer, a matching system using the synonym group organizer and the methods thereof. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677